IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-30803
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOHN LACOUR,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 97-CR-10012-03
                        - - - - - - - - - -
                           April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges

PER CURIAM:*

     John Lacour appeals from his sentence following his guilty-

plea conviction for conspiracy to distribute and to possess with

intent to distribute crack cocaine.    He argues that the district

court’s imposition of a $40,000 fine was error.    Because he

failed to object to the presentence report’s calculation of the

fine, this issue is reviewed only for plain error.     See United

States v. Rodriguez, 15 F.3d 408, 414 (5th Cir. 1994); United

States v. Matovsky, 935 F.2d 719, 722 (5th Cir. 1991); see also

FED. R. CRIM. P. 52(b).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30803
                                -2-

     The district court imposed a fine toward the low end of the

applicable guideline range and based the fine explicitly on the

presentence report’s findings regarding Lacour’s previous

employment history.   The district court’s holding was not plain

error.   Accordingly, the district court’s judgment is AFFIRMED.